DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the first III-V layer has a first width in a first direction parallel to a top surface of the substrate; a dopant type of each III-V layer of the plurality of III-V layers is opposite to a dopant of adjacent III-V layers of the plurality of III-V layers; wherein the active layer has a second width in the first direction, and the second width is less than the first width; an active layer over the buffer layer; and a dielectric layer over the active layer as recited in claim 1; 
depositing the first III-V layer comprises depositing the first III-V layer having a first width in a first direction parallel to a top surface of the substrate; depositing a plurality of pairs of layers over the first III-V layer until a predetermined number of pairs is deposited, wherein each pair of layers of the plurality of pairs of layers includes a lower III-V compound layer and an upper III-V compound layer, the lower III-V compound layer is undoped or has a second doping type, and the upper IIJ-V compound layer has the first-type dopant; forming a second III-V compound layer over an upper-most layer of the plurality of pairs of layers, wherein the second III-V compound layer is undoped; forming an active layer over the second IIJ-V compound layer, wherein forming the active layer comprises forming the active layer having a second width in the first direction, and the second width is less than the first width; and depositing a dielectric layer over the active layer as recited in claim 9;
a first III-V layer over the substrate, the first HI-V layer having P-type doping; a second IIIJ-V layer over the first III-V layer, wherein the second II-V layer is undoped; a third III-V layer over the second III-V layer, wherein the third III-V layer is P-type doped; a fourth III-V layer over the third III-V layer, the fourth III-V layer being undoped; an active layer over the fourth III-V layer; and a dielectric layer directly contacting the active layer, wherein an outermost sidewall of the dielectric layer is offset in a direction parallel to a top surface of the substrate with respect to an outermost sidewall of the first III-V layer as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826